This is an appeal from a judgment of the district court of Tulsa county entered on the 16th day of March, 1934, ordering the Century Petroleum Corporation to accept from the plaintiff James R. Sharp for transfer on its books a stock certificate No. 43. The appeal was filed in this court on the 27th day of March, 1934, and on the 22nd day of May, 1935, plaintiffs in error filed their brief. The defendant in error have failed to file a brief or to offer an excuse for such failure. Under such circumstances, it is not the duty of the court to search the record for, some theory upon which to sustain the judgment, but where the allegations of error are reasonably supported in the brief of plaintiffs in error, the court may reverse the cause in accordance with their prayer.
The cause is reversed and remanded, with directions to vacate the judgment in favor of James R. Sharp and enter judgment for the defendants.
McNEILL, C. J., and RILEY, BUSBY, PHELPS, and GIBSON, JJ., concur. *Page 353 
                        OKLAHOMA REPORTS VOLUME CLXXVI-B                        CASES DETERMINED IN THE SUPREME COURT OF THE State of Oklahoma                        March-April, 1936                  HOWARD PARKER, State Reporter                  HARLOW PUBLISHING CORPORATION OKLAHOMA CITY, OKLAHOMA *Page 354 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 355